Exhibit 10.2

BUCYRUS INTERNATIONAL, INC.

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

THIS AGREEMENT, made and entered into effective as of the 24th day of February,
2010, by and between BUCYRUS INTERNATIONAL, INC., a Delaware corporation
(“Company”), and Craig R. Mackus (“Executive”).

WITNESSETH:

WHEREAS, the Executive is employed by the Company as a key executive officer,
and the Executive’s services in such capacities are critical to the continued
successful conduct of the business of the Company;

WHEREAS, the Company recognizes that circumstances in which a change in control
of the Company occurs, through acquisition or otherwise, are highly disruptive
and will cause uncertainty about the Executive’s future employment with the
Company without regard to the Executive’s competence or past contributions and
that such uncertainty may materially adversely affect the Company;

WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively, with reference only to the best interests of the Company
and its stockholders and without undue regard for the Executive’s personal
interests; and

WHEREAS, the Executive will be in a better position to consider the Company’s
and its stockholders’ best interests if the Executive is afforded reasonable
security, as provided in this Agreement, against altered conditions of
employment which could result from any such change in control or acquisition.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

1. Definitions.

(a) Act. For purposes of this Agreement, the term “Act” means the Securities
Exchange Act of 1934, as amended.

(b) Affiliate and Associate. For purposes of this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations of the Act. The term
“409A Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Section 414(b)
of the Code, or that is under common control with the Company within the meaning
of Section 414(c) of the Code; provided, however, that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.



--------------------------------------------------------------------------------

(c) Average Compensation. For purposes of this Agreement, the term “Average
Compensation” means the average of the Executive’s annual total compensation
from the Company reportable on Form W-2 (i.e., base salary plus bonus amounts
and all other taxable compensation) plus all elective deferrals made by the
Executive to any nonqualified deferred compensation plan or qualified retirement
plan maintained by the Company or an Affiliate, and any amount which is
contributed or deferred by the Company at the election of the Executive and is
not includible in gross income by reason of Code Section 125 or 132(f)(4) (such
items, the “Pre-Tax Amounts”) with respect to each of the three (3) fiscal years
of the Company preceding the fiscal year in which the Change in Control of the
Company occurs (the “Averaging Period”); provided that (x) if the Executive was
employed for two (but not three) entire fiscal years during the Averaging
Period, then Average Compensation shall mean the average of the Executive’s
annual total compensation from the Company reportable on Form W-2 plus the
Pre-Tax Amounts with respect to those two years; (y) if the Executive was
employed for only one entire fiscal year during the Averaging Period, then the
Average Compensation shall be the Executive’s annual total compensation from the
Company reportable on Form W-2 plus the Pre-Tax Amounts with respect to such
entire fiscal year; and (z) if the Executive has not been employed for one
entire fiscal year of the Company during the Averaging Period, then the Average
Compensation shall be an amount equal to the highest amount of the Executive’s
annual total compensation reportable on Form W-2 for any fiscal year plus the
Pre-Tax Amounts for such fiscal year (which amount shall be annualized for any
fiscal year in which Executive was employed for less than the entire fiscal
year) during the period of his employment by the Company prior to the Change in
Control of the Company (including the fiscal year in which the Change in Control
of the Company occurs).

(d) Beneficial Owner. For purposes of this Agreement, a Person shall be deemed
to be the “Beneficial Owner” of any securities:

(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase;

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given

 

2



--------------------------------------------------------------------------------

to such Person in response to a public proxy or consent solicitation made
pursuant to, and in accordance with, the applicable rules and regulations under
the Act and (B) is not also then reportable on a Schedule 13D under the Act (or
any comparable or successor report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection 1(d)(ii)
above) or disposing of any voting securities of the Company.

(e) Cause. “Cause” for termination by the Company of the Executive’s employment
after a Change in Control of the Company (or prior to a Change in Control of the
Company pursuant to Section 2) shall, for purposes of this Agreement, be limited
to any of the following: (i) the engaging by the Executive in intentional
conduct not taken in good faith which has caused demonstrable and serious
financial injury to the Company, as evidenced by a determination in a binding
and final judgment, order or decree of a court or administrative agency of
competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal) which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).

(f) Change in Control of the Company. For purposes of this Agreement, a “Change
in Control of the Company” shall be deemed to have occurred if:

(i) any Person (other than the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing one-third (33 1/3%) or more of the combined voting power of the
Company’s then outstanding voting securities;

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, as of the date of this
Agreement, constitute the Board of Directors of the Company and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors of the Company or nomination
for election by the Company’s stockholders was approved or recommended by a vote
of at least two-thirds ( 2/3) of the directors then still in office who either
were directors as of the date of this Agreement or whose appointment, election
or nomination for election was previously so approved or recommended;

 

3



--------------------------------------------------------------------------------

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board of Directors of the Company immediately prior thereto
constitute at least a majority of the Board of Directors of the Company, the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity,
immediately following which the individuals who comprise the Board of Directors
of the Company immediately prior thereto constitute at least a majority of the
board of directors of the entity to which such assets are sold or disposed of
or, if such entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which (A) the holders of
the Stock immediately prior to such transaction or series of transactions
continue to beneficially own, directly or indirectly, the outstanding voting
securities of the entity which owns all or substantially all of the assets of
the Company immediately following such transaction or series of transactions
(the “Surviving Entity”) in substantially the same proportions relative to other
such holders of Stock as their ownership of the Stock immediately prior to the
transaction or series of transactions, (B) the Stock of the Company outstanding
immediately prior to such transaction or series of transactions continues to
represent (either by remaining outstanding or by being converted into voting
securities of the Surviving Entity or any parent thereof) at least 60% of the
combined voting power of the voting securities of the Surviving Entity or any
parent thereof outstanding immediately after such transaction or series of
transactions, (C) no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Surviving Entity representing one-third
(33 1/3%) or more of (1) the combined voting power of the Surviving Entity’s
then outstanding voting securities or (2) the then outstanding voting securities
of the Surviving Entity, and (D) immediately following such transaction or
series of transactions the individuals who comprise the Board of Directors of
the Company immediately prior thereto constitute at least a majority of the
Board of Directors of the Company, the Surviving Entity or any parent thereof.

(g) Code. For purposes of this Agreement, the term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.

(h) Covered Termination. For purposes of this Agreement, the term “Covered
Termination” means any termination of the Executive’s employment where the
Termination Date is any date on or on or after a Change in Control of the
Company (except as provided in Section 2) and prior to the end of the Employment
Period, and the termination constitutes a Separation from Service.

 

4



--------------------------------------------------------------------------------

(i) Employment Period. For purposes of this Agreement, the term “Employment
Period” means the period commencing on the date of a Change in Control of the
Company and ending at 11:59 p.m. Milwaukee time on the second anniversary of
such date.

(j) Good Reason. For purposes of this Agreement, the Executive shall have a
“Good Reason” for termination of employment after a Change in Control of the
Company in the event of:

(i) any breach of this Agreement by the Company, including specifically any
breach by the Company of its agreements contained in Sections 4, 5, 6 or 9
hereof;

(ii) the removal of the Executive from, or any failure to reelect the Executive
to, any of the positions held with the Company and its subsidiaries on the date
of the Change in Control of the Company or any other positions with the Company
and its subsidiaries to which the Executive shall thereafter be elected or
assigned, except in the event that such removal or failure to reelect relates to
the termination by the Company of the Executive’s employment for Cause or by
reason of disability pursuant to Section 12 hereof;

(iii) a good faith determination by the Executive that there has been a
significant adverse change, without the Executive’s written consent (which may
be denied or withheld for any reason whatsoever at Executive’s discretion), in
the Executive’s working conditions or status with the Company or its
subsidiaries from such working conditions or status in effect immediately prior
to the Change in Control of the Company, including but not limited to (A) a
significant change in the nature or scope of the Executive’s authority, powers,
functions, duties or responsibilities, or (B) a reduction in the level of
support services, staff, secretarial and other assistance, office space and/or
accoutrements; or

(iv) failure by the Company to timely obtain the Agreement referred to in
Section 17(a) hereof as provided therein.

(k) Person. For purposes of this Agreement, the term “Person” shall mean any
individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.

(l) Securities Act. For purposes of this Agreement, the term “Securities Act”
means the Securities Act of 1933, as amended.

(m) Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means the date on which the Executive terminates
employment from the Company and its 409A Affiliates. For purposes of this
Agreement, the Executive’s termination of employment shall occur when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed by the
Executive (whether as an

 

5



--------------------------------------------------------------------------------

employee or independent contractor) for the Company and its 409A Affiliates over
the immediately preceding thirty-six (36)-month period (or such lesser period of
services). Notwithstanding the foregoing, if Executive takes a leave of absence
for purposes of military leave, sick leave or other bona fide leave of absence,
the Executive will not be deemed to have incurred a termination of employment
for the first six (6) months of the leave of absence, or if longer, for so long
as the Executive’s right to reemployment is provided either by statute or by
contract, including this Agreement; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six
(6) months, where such impairment causes the Executive to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended for up to twenty-nine
(29) months without causing a termination of employment. Notwithstanding the
foregoing, for purposes of determining when severance amounts and other benefits
due under this Agreement will be paid or begin to be paid, if the Executive
continues to provide services to the Company or its 409A Affiliates after
terminating employment, the date of the Executive’s Separation from Service will
be determined in accordance with Code Section 409A.

(n) Specified Employee. For purposes of this Agreement, the Executive will be a
“Specified Employee” if the Executive is a key employee (as defined in Code
Section 416(i) but without regard to Code Section 416(i)(5)) of the Company or
an affiliate of the Company (within the meaning of Code Section 414(b) or (c))
any of the stock of which is publicly traded on an established securities market
or otherwise, as determined at the time of the Executive’s Separation from
Service. The Executive is a key employee under Code Section 416(i) if the
Executive meets the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii),
applied in accordance with the regulations under Code Section 416, but
disregarding Code Section 416(i)(5), at any time during the 12-month period
ending on an identification date. For purposes of determining whether the
Executive is a key employee, compensation shall mean wages within the meaning of
Code Section 3401(a) but determined without regard to any rules that limit the
amount of remuneration included in wages based on the nature or location of the
employment or services performed. If the Executive is a key employee as of an
identification date, the Executive is treated as a key employee for the 12-month
period beginning on the first day of the fourth month following the
identification date. The identification date for this Agreement shall be
September 30 of each year, such that if the Executive satisfies the foregoing
requirements for key employee status as of September 30 of a year, the Executive
shall be treated as a key employee for the following calendar year.

If, in the transaction constituting a Change in Control of the Company, the
Company is merged with or acquired by another entity, and immediately following
the Change in Control of the Company the stock of either the Company or the
acquirer or successor in such transaction is publicly traded on an established
securities market or otherwise, then for the period between the date of such
transaction and the next specified employee effective date of the acquirer or
survivor, the acquirer or survivor shall combine the lists of the specified
employees of each entity participating in the transaction and re-order the list
to identify the top 50 key employees (as well as 1% and 5% owners that are
considered key employees) in accordance with Treasury Regulations
§1.409A-1(i)(6)(i).

 

6



--------------------------------------------------------------------------------

(o) Stock. For purposes of this Agreement, the term “Stock” means shares of the
Class A common stock, par value $.01 per share, of the Company.

(p) Termination Date. For purposes of this Agreement, except as otherwise
provided in Section 10(b) and Section 17(a) hereof, the term “Termination Date”
means (i) if the Executive’s employment is terminated by the Executive’s death,
then the date of death; (ii) if the Executive’s employment is terminated by
reason of voluntary early retirement, as agreed in writing by the Company and
the Executive, then the date of such early retirement which is set forth in such
written agreement; (iii) if the Executive’s employment is terminated by reason
of disability pursuant to Section 12 hereof, then the earlier of thirty
(30) days after the Notice of Termination is given or one day prior to the end
of the Employment Period; (iv) if the Executive’s employment is terminated by
the Executive voluntarily (other than for Good Reason), then the date the Notice
of Termination is given; and (v) if the Executive’s employment is terminated by
the Company (other than by reason of disability pursuant to Section 12 hereof)
or by the Executive for Good Reason, then the earlier of thirty (30) days after
the Notice of Termination is given or one day prior to the end of the Employment
Period. Notwithstanding the foregoing,

(A) If termination is by the Company for Cause pursuant to Section 1(d)(iii) of
this Agreement and if the Executive has substantially cured the conduct
constituting such Cause as described by the Company in its Notice of Termination
within such thirty (30) day or shorter period, then the Executive’s employment
hereunder shall continue as if the Company had not delivered its Notice of
Termination and there shall be no Termination Date arising out of such Notice.

(B) If the Company shall give a Notice of Termination for Cause or by reason of
disability and the Executive in good faith notifies the Company that a dispute
exists concerning such attempted termination within the fifteen (15)-day period
following receipt thereof, then the Executive may elect to continue his
employment during the pendency of such dispute and the Termination Date shall be
determined under this paragraph. If the Executive so elects and it is thereafter
determined that Cause or disability (as the case may be) did exist, the
Termination Date shall be the earlier of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 22 hereof, (2) the date of the Executive’s death,
or (3) one day prior to the end of the Employment Period. If the Executive so
elects and it is thereafter determined that Cause or disability (as the case may
be) did not exist, then the employment of the Executive hereunder shall continue
after such determination as if the Company had not delivered its Notice of
Termination and there shall be no Termination Date arising out of such Notice.

(C) If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Company in good faith notifies the Executive that a dispute
exists concerning such attempted termination within the fifteen (15)-day period
following receipt thereof, then the Executive may elect to continue his
employment during the pendency of such dispute and the Termination Date shall be
determined under this paragraph. If the Executive so elects and it is thereafter
determined that Good Reason did exist, the Termination Date shall be the earlier
of (1) the date on which the dispute is

 

7



--------------------------------------------------------------------------------

finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 22 hereof, (2) the date of the Executive’s death
or (3) one day prior to the end of the Employment Period. If the Executive so
elects and it is thereafter determined that Good Reason did not exist, then the
employment of the Executive hereunder shall continue after such determination as
if the Executive had not delivered the Notice of Termination asserting Good
Reason and there shall be no Termination Date arising out of such Notice. In
either case, this Agreement continues, until the Termination Date, if any, as if
the Executive had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Executive shall in no case be
denied the benefits described in Sections 8(b) and 9 hereof (including a
Termination Payment) based on events occurring after the Executive delivered his
Notice of Termination.

(D) Except as provided in Paragraphs (B) and (C) above, if the party receiving
the Notice of Termination in good faith notifies the other party that a dispute
exists concerning the termination within the fifteen (15)-day period following
receipt thereof and it is finally determined pursuant to a legally binding
settlement or final and nonappealable judgment or other binding decision that
the reason asserted in such Notice of Termination did not exist, then (1) if
such Notice was delivered by the Executive, the Executive will be deemed to have
voluntarily terminated his employment and (2) if delivered by the Company, the
Company will be deemed to have terminated the Executive other than by reason of
death, disability or Cause. In the event clause (2) applies, all amounts owed to
the Executive under this Agreement shall be paid promptly following the
execution of the legally binding settlement or issuance of the final and
nonappealable judgment or other binding decision.

(E) If the termination is described in Section 2 hereof, then the Termination
Date shall be the date of the Executive’s termination of employment from the
Company.

2. Termination or Cancellation Prior to Change in Control. The Company shall
retain the right to terminate the employment of the Executive at any time prior
to a Change in Control of the Company, subject to the terms and conditions of
any other then existing written employment arrangement or agreement between the
Executive and the Company; provided, however, that if the Executive’s employment
is terminated by the Company, other than by reason of (i) death, (ii) disability
in accordance with Section 12 hereof, or (iii) Cause, at any time after Board of
Directors’ authorized negotiations are commenced between the Company and another
Person which ultimately lead to a Change in Control of the Company, then the
Executive shall be entitled to receive at the earlier to occur of the closing or
the effective date of such Change in Control of the Company all Accrued Benefits
(to the extent not theretofore paid) and a Termination Payment, including
benefits under Section 8(b) hereof, as if such termination of employment was a
Covered Termination under Section 8 hereof. Other than as set forth above or as
provided in Section 17 hereof, in the event the Executive’s employment is
terminated prior to a Change in Control of the Company, this Agreement shall be
terminated and canceled and of no further force and effect and any and all
rights and obligations of the parties hereunder shall cease.

 

8



--------------------------------------------------------------------------------

3. Employment Period. If a Change in Control of the Company occurs when the
Executive is employed by the Company, then the Company will continue thereafter
to employ the Executive during the Employment Period, and the Executive will
remain in the employ of the Company, in accordance with and subject to the terms
and provisions of this Agreement, and the terms of this Agreement shall
expressly supersede the terms and conditions of any other then existing
employment arrangement or agreement between the Company and the Executive.

4. Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time immediately prior to
the Change in Control of the Company or in such other capacities and positions
as may be agreed to by the Company and the Executive in writing, devote the
Executive’s commercially reasonable efforts and business time, attention and
skill during normal business hours to the business and affairs of the Company,
as such business and affairs now exist and as they may hereafter be conducted,
all consistent with the Company’s and the Executive’s practices immediately
prior to the Change in Control of the Company. During the Employment Period, it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and/or
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that, to the extent that any such activities have been
conducted by the Executive prior to the Change in Control of the Company, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Change in Control of the Company
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company hereunder. The services which are to
be performed by the Executive hereunder are to be rendered in the same
metropolitan area in which the Executive was employed immediately prior to the
time of such Change in Control of the Company, or in such other place or places
as shall be mutually agreed upon in writing by the Executive and the Company
from time to time.

5. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

(a) The Executive shall receive, at such intervals and in accordance with such
standard policies of the Company as may be in effect immediately prior to the
Change in Control of the Company, an annual base salary in cash of not less than
the Executive’s annual base salary plus any annual bonus amounts received or
receivable as in effect immediately prior to the Change in Control of the
Company and all other compensation otherwise reportable on a Form W-2, subject
to adjustment as hereinafter provided.

(b) The Executive shall, at such intervals and in accordance with such standard
policies as may be in effect immediately prior to the Change in Control of the
Company, be reimbursed for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company, including travel and entertainment expenses.

(c) The Executive shall be included, to the extent eligible thereunder (which
eligibility shall not be conditioned on the Executive’s salary grade or on any
other requirement

 

9



--------------------------------------------------------------------------------

which excludes persons of comparable status to the Executive unless such
exclusion was in effect for such plan or an equivalent plan immediately prior to
the Change in Control of the Company), in any and all plans providing benefits
for the Company’s salaried employees in general, including but not limited to
group life insurance, hospitalization, medical, dental, profit sharing and stock
bonus plans; provided, that, in no event shall the aggregate level of benefits
under such plans in which the Executive is included be less than the aggregate
level of benefits under plans of the Company of the type referred to in this
Section 5(c) in which the Executive was participating immediately prior to the
Change in Control of the Company.

(d) The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the number of paid holidays to which the Executive
was entitled annually immediately prior to the Change in Control of the Company
or such greater amount of paid vacation and number of paid holidays as may be
made available annually to other executives of the Company of comparable status
and position to the Executive.

(e) The Executive shall be included in all plans providing additional benefits
to executives of the Company of comparable status and position to the Executive,
including but not limited to deferred compensation, split-dollar life insurance,
supplemental retirement, stock option, stock appreciation, stock bonus, cash
bonus and similar or comparable plans; provided, that, in no event shall the
aggregate level of benefits under such plans be less than the aggregate level of
benefits under plans of the Company of the type referred to in this Section 5(e)
in which the Executive was participating immediately prior to the Change in
Control of the Company.

6. Annual Compensation Adjustments. During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually (beginning promptly after the first January 1
subsequent to the commencement of the Employment Period), the contributions of
the Executive to the Company’s operating and/or administrative efficiency,
growth, cash flow from operations and operating profits, and, in accordance with
the Company’s practice and policies in effect immediately prior to the Change in
Control of the Company, due and good faith consideration shall be given to the
upward adjustment of the Executive’s base compensation rate, at least annually
(beginning promptly after the first January 1 subsequent to the commencement of
the Employment Period), commensurate with (i) increases generally given to other
executives of the Company of comparable status and position to the Executive,
and (ii) as the scope of the Company’s operations or the Executive’s duties
expand.

7. Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his
employment other than for Good Reason (any such terminations to be subject to
the procedures set forth in Section 13 hereof), then the Executive shall be
entitled to receive only Accrued Benefits pursuant to Section 9(a) hereof.

8. Termination Giving Rise to a Termination Payment. (a) If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12 hereof, or
(iii) Cause, then the Executive shall be entitled to receive, and the Company
shall pay, Accrued Benefits pursuant to Section 9(a) hereof and, in lieu of
further base salary for periods following the Termination Date, as liquidated
damages and severance pay, the Termination Payment pursuant to Section 9(b)
hereof.

 

10



--------------------------------------------------------------------------------

(b) If there is a Covered Termination and the Executive is entitled to Accrued
Benefits and the Termination Payment, then the Executive shall be entitled to
the following additional benefits:

(i) The Executive shall receive, at the expense of the Company, reasonable
outplacement services on an individual basis provided by a nationally recognized
executive placement firm selected by the Company and acceptable to Executive
until the earlier of the last day of the second calendar year following the
calendar year in which the Executive’s Separation from Service occurs or such
time as the Executive has obtained new full-time employment comparable to his
position at the Company.

(ii) Until the earlier of the second anniversary of the Termination Date or such
time as the Executive has obtained new employment and is covered by benefits
which in the aggregate are at least equal in value to the following benefits the
Executive shall continue to be covered, at the expense of the Company, by the
same or equivalent life insurance, hospitalization, medical and dental coverage
as was required hereunder with respect to the Executive immediately prior to the
date the Notice of Termination is given, subject to the following:

(A) If applicable, following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Code Section 105(h), benefits payable under such health plan shall
comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B), and if necessary, the Company shall amend such
health plan to comply therewith. The continuation of hospitalization, medical
and dental coverage hereunder shall count as COBRA continuation coverage; and

(B) If the Executive at the time of his Separation from Service is a Specified
Employee, then during the first six (6) months following the Executive’s
Separation from Service, the Executive shall pay the Company for any life
insurance coverage that provides a benefit in excess of $50,000 under a group
term life insurance policy. After the end of such six (6)-month period, the
Company shall make a cash payment to the Executive equal to the aggregate
premiums paid by the Executive for such coverage, without liability for interest
thereon, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period.

If an Executive is entitled to the benefits described in this Section 8(b)(ii)
due to Executive’s termination of employment pursuant to Section 2 of this
Agreement, then to the extent necessary to discharge the Company’s obligation to
Executive under this Section 8(b)(ii) the Company shall either (1) reimburse the
Executive for any COBRA premiums paid by Executive between the date of the
Executive’s Termination Date and the date of the Change in Control of the
Company (or such earlier date as the Executive would cease being eligible for
the benefits as described herein), or (2) provide retroactive coverage effective
as of the Executive’s Termination Date.

 

11



--------------------------------------------------------------------------------

9. Payments Upon Termination.

(a) Accrued Benefits. For purposes of this Agreement, the Executive’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
(i) all base salary for the time period ending with the Termination Date;
(ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned though the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; (iv) subject to any irrevocable deferral
election then in effect, a lump sum payment of the bonus, incentive compensation
and other compensation reportable on Form W-2 otherwise payable to the Executive
with respect to the year in which termination occurs under all bonus or
incentive compensation plan or plans of the Company in which the Executive is a
participant; and (v) all other payments and benefits to which the Executive may
be entitled as compensatory fringe benefits or under the terms of any benefit
plan of the Company, including severance payments under the Company’s severance
policies and practices as in effect immediately prior to the Change in Control
of the Company. Payment of Accrued Benefits shall be made promptly in accordance
with the Company’s prevailing practice with respect to Subsections (i) and
(ii) (provided that reimbursements due under clause (ii) must be completed no
later than the end of the second calendar year following the year in which the
Executive’s Separation from Service occurs) or, with respect to
Subsections (iii), (iv) and (v), pursuant to the terms of the benefit plan or
practice establishing such benefits.

(b) Termination Payment. The Termination Payment shall be an amount equal to two
(2) multiplied by the sum of (i) the Executive’s Average Compensation and
(ii) the aggregate grant date fair value of the most recent regular equity
incentive award(s) granted to the Executive during the 365-day period ending
prior to the date of the Change in Control of the Company, computed in
accordance with FASB ASC Topic 718 or any successor provision thereto. Except as
otherwise provided herein, the Termination Payment shall be paid to the
Executive in a cash lump sum no later than ten (10) business days after the
Termination Date; provided that the Executive shall not have discretion to
choose the tax year in which the Termination Payment shall be made if the
calendar year ends during such 10-day period. Notwithstanding the foregoing, if
the Executive at the time of his Separation from Service is a Specified
Employee, then payment shall be delayed until the first day of the seventh month
following the month in which the Executive’s Separation from Service occurs,
without liability for interest thereon. The Executive shall not be required to
mitigate the amount of the Termination Payment by securing other employment or
otherwise, nor will such Termination Payment be reduced by reason of the
Executive securing other employment or for any other reason.

(c) 280G Provision.

(i) Notwithstanding any other provision of this Agreement, if any portion of the
Termination Payment or any other payment under this Agreement, or under

 

12



--------------------------------------------------------------------------------

any other agreement with the Executive or plan of the Company or its Affiliates
(in the aggregate, “Total Payments”), would constitute an “excess parachute
payment” and would, but for this Section 9(c), result in the imposition on the
Executive of an excise tax under Code Section 4999, then the Total Payments to
be made to the Executive shall either be (A) delivered in full, or (B) delivered
in such amount so that no portion of such Total Payment would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by the Executive
the greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).

(ii) Within forty (40) days following a Covered Termination or notice by one
party to the other of its belief that there is a payment or benefit due the
Executive that will result in an excess parachute payment, the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income (as defined below), (B) the
amount and present value of the Total Payments, (C) the amount and present value
of any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 9(c)(i) and (D) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with the first sentence of
Section 9(c)(i) or (y) the Total Payments were not so reduced. The opinion of
National Tax Counsel shall be addressed to the Company and the Executive and
shall be binding upon the Company and the Executive. If such National Tax
Counsel opinion determines that clause (i)(B) above applies, then the
Termination Payment hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate Code Section 409A, then the reduction shall be made pro rata among the
payments or benefits included in the Termination Payments (on the basis of the
relative present value of the parachute payments).

(iii) For purposes of this Agreement: (A) the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G and such “parachute payments” shall be valued as provided therein.
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4); (B) the term “Base Period Income” means an amount
equal to the Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1); (C) for purposes of the opinion
of National Tax Counsel, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the

 

13



--------------------------------------------------------------------------------

Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Executive; and
(D) Executive shall be deemed to pay federal income tax and employment taxes at
the highest marginal rate of federal income and employment taxation, and state
and local income taxes at the highest marginal rate of taxation in the state or
locality of Executive’s domicile (determined in both cases in the calendar year
in which the Covered Termination or notice described in clause (ii) above is
given, whichever is earlier), net of the maximum reduction in federal income
taxes that may be obtained from the deduction of such state and local taxes.

(iv) If such National Tax Counsel so requests in connection with the opinion
required by this Section 9(c), the Executive and the Company shall obtain, at
the Company’s expense, and the National Tax Counsel may rely on, the advice of a
firm of recognized executive compensation consultants as to the reasonableness
of any item of compensation to be received by the Executive solely with respect
to its status under Code Section 280G.

(v) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 9(c), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(vi) This Section 9(c) shall be amended to comply with any amendment or
successor provision to Sections 280G or 4999 of the Code. If such provisions are
repealed without successor, then this Section 9(c) shall be cancelled without
further effect.

10. Death. (a) Except as provided in Section 10(b) hereof, in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and/or beneficiaries (as determined by the Executive’s personal representative)
shall receive all the Executive’s Accrued Benefits through the Termination Date.

(b) In the event the Executive dies after a Notice of Termination is given
(i) by the Company, other than by reason of disability, or (ii) by the Executive
for Good Reason, the Executive’s estate, heirs and beneficiaries shall be
entitled to the benefits described in Section 10(a) hereof and, subject to the
provisions of this Agreement, to such Termination Payment as the Executive would
have been entitled to had the Executive lived, except that the mandatory six
(6)-month payment delay that would apply if the Executive was a Specified
Employee shall be disregarded. For purposes of this Section 10(b), the
Termination Date shall be the earlier of thirty (30) days following the giving
of the Notice of Termination or one day prior to the end of the Employment
Period.

11. Retirement. If, during the Employment Period, the Executive and the Company
shall execute an agreement providing for the early retirement of the Executive
from the Company, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Company, the Executive shall
receive Accrued Benefits through the Termination

 

14



--------------------------------------------------------------------------------

Date; provided, that, if the Executive’s employment is terminated by the
Executive for Good Reason or by the Company other than by reason of death,
disability or Cause and the Executive also, in connection with such termination,
elects voluntary early retirement, the Executive shall also be entitled to
receive a Termination Payment pursuant to Section 9(b) hereof.

12. Termination for Disability. If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for twelve (12) consecutive months and, within thirty (30) days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a substantially full-time
basis, the Company may terminate the Executive’s employment pursuant to a Notice
of Termination given in accordance with Section 13 hereof. In the event the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits in
accordance with Section 9(a) hereof and shall remain eligible for all benefits
provided by any long term disability programs of the Company in effect at the
time of such termination.

13. Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive shall be communicated by written Notice of Termination to the
Executive, if such Notice is given by the Company, and to the Company, if such
Notice is given by the Executive, all in accordance with the following
procedures and those set forth in Section 23 hereof:

(a) If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.

(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted in good faith
by a majority of the directors of the Company (or any successor entity) then in
office.

(c) The Executive shall have thirty (30) days, or such longer period as the
Company may determine to be appropriate, to substantially cure any conduct or
act, if curable, alleged to provide grounds for termination of the Executive’s
employment for Cause under this Agreement.

(d) The recipient of the Notice of Termination shall personally deliver or mail
in accordance with Section 23 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen
(15) days after receipt thereof. After the expiration of such fifteen (15) days,
the contents of the Notice of Termination shall become final and not subject to
dispute.

14. Confidentiality Obligations of the Executive; Noncompetition;
Nonsolicitation.

(a) Executive acknowledges that all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates and their
respective

 

15



--------------------------------------------------------------------------------

businesses that Executive obtains during Executive’s employment by the Company
or any of its Affiliates and that is not public knowledge (other than as a
result of the Executive’s violation of this Section 14(a)) (“Confidential
Information”) is highly sensitive and proprietary and includes, without
limitation: product design information, manufacturing processes and methods,
information regarding new product development, information regarding strategic
or tactical planning, information regarding pending or planned competitive bids,
and information regarding key employees. Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after
Executive’s employment with the Company, except with the prior written consent
of the Company or as otherwise required by law or legal process. All computer
software, telephone lists, customer lists, price lists, contract forms,
catalogs, records, files and know-how acquired while an employee of the Company
are acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or made use of other than in
pursuit of the Company’s business or as may otherwise be required by law or any
legal process, and, upon termination of employment for any reason, Executive
shall deliver to the Company, without further demand, all such items and any
copies thereof which are then in his or her possession or under his or her
control.

(b) While employed and for a one-year period beginning on Executive’s
termination of employment, Executive will not, except upon prior written
permission signed by an authorized officer of the Company, consult with or
advise or, directly or indirectly, as owner, partner, officer or employee,
engage in business with any company in competition with the Company or with any
corporation or entity controlled by, controlling or under common control with
any such company. Notwithstanding the foregoing, Executive may make and retain
investments in not more than three percent of the equity of any such company if
such equity is listed on a national securities exchange or regularly traded in
an over-the-counter market.

(c) While employed and for a one-year period beginning on Executive’s
termination of employment, Executive will not, directly or indirectly, solicit
for employment or employ on behalf of any organization other than the Company or
one of its Affiliates or employ any person employed by the Company or any of its
Affiliates, nor will Executive, directly or indirectly, solicit for employment
on behalf of any organization other than the Company or one of its Affiliates or
be involved in any way in the hiring process of any person known by Executive
(after reasonable inquiry) to be employed at the time by the Company or any of
its Affiliates.

(d) In the event of a breach of Executive’s covenants under this Section 14, it
is understood and agreed that the Company shall be entitled to injunctive relief
as well as any other legal or equitable remedies. Executive acknowledges and
agrees that the covenants, obligations and agreements of the Executive in this
Section 14 relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, Executive agrees that the Company shall be entitled
to an injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Executive from committing any violation of
such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the

 

16



--------------------------------------------------------------------------------

Company may have. The Company and Executive hereby irrevocably submit to the
exclusive jurisdiction of the courts of Wisconsin and the Federal courts of the
United States of America, located in Milwaukee, Wisconsin, in respect of all
disputes involving Confidential Information, trade secrets or the violation of
the provisions of this Section 14.

15. Expenses and Interest. If, after a Change in Control of the Company, a good
faith dispute arises with respect to the enforcement of the Executive’s rights
under this Agreement or if any legal or arbitration proceeding shall be brought
in good faith to enforce or interpret any provision contained herein, or to
recover damages for breach hereof, the Executive shall recover from the Company
any reasonable attorneys’ fees and necessary costs and disbursements incurred by
the Executive as a result of such dispute, legal or arbitration proceeding
(“Expenses”), and prejudgment interest on any money judgment or arbitration
award obtained by the Executive calculated at the rate of interest announced by
US Bank, N.A. from time to time as its prime or base lending rate from the date
that payments to him should have been made under this Agreement. Within ten
(10) days after the Executive’s written request therefor, but no later than the
end of the calendar year following the year in which the Executive incurred the
Expense, the Company shall reimburse the Executive, or such other person or
entity as the Executive may designate in writing to the Company, the Executive’s
Expenses.

16. Payment Obligations Absolute. The Company’s obligations during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any set
off, counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 9(c) and Section 15 of
this Agreement, all amounts payable by the Company hereunder shall be paid
without notice or demand. Except as provided in Section 9(b) of this Agreement,
each and every payment made hereunder by the Company shall be final, and the
Company will not seek to recover all or any part of such payment from the
Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.

17. Assignment: Successors. (a) If the Company proposes to engage in a potential
Change in Control of the Company, then, at least ten (10) days in advance of the
closing of such event, the Company shall, subject only to consummation of such
Change in Control of the Company, assign all of its right, title and interest in
this Agreement effective as of the closing date of such event to such Person,
and the Company shall cause such Person, at least ten (10) days in advance of
the closing of such event, by written agreement in form and substance reasonably
satisfactory to the Executive and with written notice thereof to Executive, to
expressly assume and agree to perform, subject only to consummation of such
Change in Control of the Company, from and after the effective date of such
event all of the terms, conditions and provisions imposed by this Agreement upon
the Company. If such Change in Control of the Company is consummated, failure of
the Company to obtain such an assumption agreement at least ten (10) days in
advance of the closing of such event shall be a breach of this Agreement
constituting “Good Reason” hereunder, except that for purposes of implementing
the foregoing, the date upon which such transfer or other succession becomes
effective shall be deemed the

 

17



--------------------------------------------------------------------------------

Termination Date. In case of an effective assignment by the Company and of
assumption and agreement by such Person, “Company” shall thereafter mean such
Person which executes and delivers the agreement provided for in this Section 17
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of
and be enforceable by such Person. The Executive shall, in his discretion, be
entitled to proceed against any or all of such Persons, any Person which
theretofore was such a successor to the Company (as defined in the first
paragraph of this Agreement) and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Subsection, this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11 and 12 hereof if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives.

18. Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

19. Amendment. This Agreement may not be amended or modified at any time except
by written instrument executed by the Company and the Executive.

20. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that, the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the Termination
Payment hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due with
respect to any payment or benefit to be provided hereunder, the Company may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Termination Payment shall be reduced accordingly.
The Company shall be entitled to rely on an opinion of nationally recognized tax
counsel if any question as to the amount or requirement of any such withholding
shall arise.

21. Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

22. Additional Section 409A Provisions. (a) If, after a Change in Control of the
Company, any payment amount or the value of any benefit under this Agreement is
required to

 

18



--------------------------------------------------------------------------------

be included in an Executive’s income prior to the date such amount is actually
paid or the benefit provided as a result of the failure of this Agreement (or
any other arrangement that is required to be aggregated with this Agreement
under Code Section 409A) to comply with Code Section 409A, then the Executive
shall receive a distribution, in a lump sum, within ninety (90) days after the
date it is finally determined that the Agreement (or such other arrangement that
is required to be aggregated with this Agreement) fails to meet the requirements
of Section 409A of the Code; such distribution shall equal the amount required
to be included in the Executive’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.

(b) The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. To the maximum extent permissible, any
ambiguous terms of this Agreement shall be interpreted in a manner which avoids
a violation of Section 409A of the Code.

(c) The Executive acknowledges that to avoid an additional tax on payments that
may be payable or benefits that may be provided under this Agreement and that
constitute deferred compensation that is not exempt from Section 409A of the
Code, the Executive must make a reasonable, good faith effort to collect any
payment or benefit to which the Executive believes the Executive is entitled
hereunder no later than ninety (90) days after the latest date upon which the
payment could have been made or benefit provided under this Agreement, and if
not paid or provided, must take further enforcement measures within one hundred
eighty (180) days after such latest date.

23. Governing Law: Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin. Any dispute arising out of this Agreement shall,
at the Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect or by litigation. Whether the
dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be Milwaukee, Wisconsin or, at the Executive’s
election, in the judicial district encompassing the city in which the Executive
resides. The parties consent to personal jurisdiction in each trial court in the
selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.

24. Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d) hereof, shall be deemed given when
actually received by the Executive or actually received by the Company’s General
Counsel or any officer of the Company other than the Executive. If mailed, such
notices shall be mailed by United States registered or certified mail, return
receipt requested, addressee only, postage prepaid, if to the Company, to
Bucyrus International, Inc., Attention: General Counsel, 1100 Milwaukee Avenue,
South Milwaukee, Wisconsin 53172-0500, or if to the Executive, at the address
set forth below the Executive’s signature to this Agreement, or to such other
address as the party to be notified shall have theretofore given to the other
party in writing.

25. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

 

19



--------------------------------------------------------------------------------

26. Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

[Remainder of page left intentionally blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

EXECUTIVE     BUCYRUS INTERNATIONAL, INC.

/s/ Craig R. Mackus

    By:  

/s/ Timothy W. Sullivan

Craig R. Mackus

      Name: Timothy W. Sullivan       Title: President and CEO Residential
Address:      

 

     

 

     

 

21